UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8091


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD ALLEN SMITH, JR., a/k/a Smitty,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
Senior District Judge. (2:00-cr-00007-FPS-JES-1)


Submitted:   September 2, 2010            Decided:   October 8, 2010


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Allen Smith, Jr., Appellant Pro Se.       Stephen Donald
Warner, Assistant United States Attorney, Elkins, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard Allen Smith, Jr., appeals the district court’s

“Order   Reducing    Term   of    Imprisonment        as    a   Result     of   Amended

Guideline Range Pursuant to [U.S. Sentencing Guidelines Manual

§] 1B1.10 [(2008)].”          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            United States v. Smith, No. 2:00-cr-

00007-FPS-JES-1 (N.D. W. Va. Nov. 3, 2009).                      We dispense with

oral   argument     because      the    facts   and    legal        contentions     are

adequately    presented     in    the    materials         before    the   court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                          2